Title: Property Listing of James Madison, Sr., Estate, ca. 10 March 1801 (Abstract)
From: Madison, James
To: 


Ca. 10 March 1801. Lists JM’s valuation of slaves and land (except Montpelier) to be divided among the surviving children, the heirs of two deceased sons, and Nelly Conway Madison.
 

   
   Ms (DLC). 2 pp.; in JM’s hand; written in pencil. Filed at the end of 1787 in the Madison Papers (DLC). As executor for his father’s estate, JM was responsible for a division of the elder Madison’s property following his death on 27 Feb. 1801.


